DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2019/0045559, hereinafter “Huang”) in view of Choi et al. (US 2022/0116968, hereinafter “Choi”).
For claims 1, 19 and 29, Huang discloses A method for wireless communications by a user equipment (UE) (see Huang par. 0058 and Fig. 4A), comprising: 
receiving, while being served in a first cell, signaling indicating a synchronization signal block (SSB) set for a second cell and one or more of the SSBs of the SSB set that are transmitted in the second cell (The operation flow/algorithmic structure 400 may include, at 410, receiving SSBs in an SS that is transmitted by a cell. The SS may include a plurality of SSBs… The SS may be transmitted from a serving cell of the UE 105 or a neighbour cell; see Huang par. 0059; the UE 105 may detect synchronization signals from surrounding cells, for example, cells 505,510, 515, and/or 520. In some examples, cell 505 may be the serving cell of the UE 105, and the other cells 510, 515, and 520 may be neighbour cells of the UE 105. The UE 105 may receive SSBs for measurement from either the serving cell 505 or one of the neighbour cells 510, 515, and 520, while receiving another signal from the serving cell 505);  
detecting a potential collision between a scheduled uplink transmission and one of the SSBs that are transmitted in the second cell (a neighbour cell may be scheduled by the serving cell 505 as a target cell for cell ID detection or other related detections. The serving cell 505 may transmit SSB REs or non-SSB REs with a specific SCS to the UE 105, while the target cell may transmit SSB REs with a different SCS. The UE 105 may not be able to receive both signals simultaneously if the two signals collide in time. Thus, the serving cell 505 may schedule a visible interruption or measurement gap if the SCS of the target cell SSB and the SCS of the collided serving cell SSB/non-SSB REs are different. Under the scheduled visible interruption or measurement gap, the UE 105 may not be expected to receive or transmit any signal from or to the serving cell 505. Such a signal may include but not be limited to PDCCH, PDSCH, PUCCH, and PUSCH. The UE 105 may detect the SSB REs received from the target cell; see Huang par. 0079); and  
Huang does not explicitly disclose transmitting the scheduled uplink transmission when one or more conditions are met. Choi discloses transmitting the scheduled uplink transmission when one or more conditions are met (if the terminal fails to receive the dynamic slot configuration information for the symbol to which repetition PUCCH is allocated, the terminal does not transmit repetition PUCCH in the slot. Even if repetition PUCCH has failed to be transmitted in the corresponding slot, if a certain condition is satisfied in a subsequent slot (when the flexible symbol overlapping repetition PUCCH is indicated as the UL symbol by the dynamic slot configuration information), the terminal transmits repetition PUCCH in the subsequent slot; see Choi par. 0265, see also par. 0431-0432). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Huang's invention to provide a method for efficiently determining a resource used for shared channel transmission (see Choi par. 0033).
Specifically for claim 19, Huang discloses An apparatus for wireless communication by a user-equipment (UE), comprising a memory comprising executable instructions; and one or more processors configured to execute the executable instructions and cause the apparatus to: (see Huang claim 17 in page 20).
For claims 2, 12 and 20, Huang discloses The method of claim 1, wherein the scheduled uplink transmission comprises at least one of a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a physical random access channel (PRACH), or a sounding reference signals (SRS) transmission (Under the scheduled visible interruption or measurement gap, the UE 105 may not be expected to receive or transmit any signal from or to the serving cell 505. Such a signal may include but not be limited to PDCCH, PDSCH, PUCCH, and PUSCH. The UE 105 may detect the SSB REs received from the target cell; see Huang par. 0079).
For claims 3 and 21, Huang does not explicitly disclose The method of claim 1, further comprising refraining from transmitting the scheduled uplink transmission when the one or more conditions are not met. Choi discloses The method of claim 1, further comprising refraining from transmitting the scheduled uplink transmission when the one or more conditions are not met (a case where PUSCH cannot be transmitted may include a symbol overlapping an SS/PBCH block and X flexible symbols immediately subsequent to the symbol overlapping the SS/PBCH block, in addition to a case of overlapping a semi-static DL symbol or X flexible symbols immediately subsequent to the semi-static DL symbol or crossing a slot boundary. The terminal configured to repeatedly transmit PUSCH K times may, until PUSCH is transmitted K times, defer PUSCH until symbols available for transmission are found… In addition, an operation of PUSCH transmission caused by deferring of PUSCH for too long prevents a base station from using a corresponding resource for other terminals, so that there is a problem that network resources are wasted. Therefore, in the present specification, a condition of terminating repetition transmission in mini-slot-level PUSCH repetition will be described; see Choi par. 0431-0438). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Huang's invention to provide a method for efficiently determining a resource used for shared channel transmission (see Choi par. 0033).
For claims 4, 13 and 22, Huang does not explicitly disclose The method of claim 1, wherein the one or more conditions are considered met only when the scheduled uplink transmission is associated with the first cell. Choi discloses The method of claim 1, wherein the one or more conditions are considered met only when the scheduled uplink transmission is associated with the first cell (If subcarrier spacings (SCS) of a cell in which PDCCH is scheduled and a cell in which PUSCH is scheduled are different, an index K of the symbol in which the CORESET starts and a length L value of the CORESET may be ambiguous. For example, if an SCS (hereinafter, SCSI) of a first cell in which PDCCH is scheduled is greater than an SCS (hereinafter, SCS2) of a second cell in which PUCCH is scheduled, one symbol of the first cell and multiple symbols of the second cell overlap. In this case, a  symbol corresponding to the index (K) of the symbol in which CORESET starts may be an earliest symbol among the symbols of the second cell, which overlaps the symbol in which CO RESET of the first cell starts. A length of the symbol of the second cell, which overlaps CORESET of the first cell may be obtained by multiplying a length of CORESET of the first cell by SCS2/SCS1. Specifically, if the length of one symbol in the first cell is T, the length of one symbol in the second cell is T*SCS2/SCS1. Accordingly, when assuming that a symbol duration including CO RESET in the first cell is 2 symbols, a symbol duration in which PUCCH in the second cell is scheduled is 2*SCS2/SCS1. For example, when SCS2 is 15 KHz and SCSI is 30 KHz, CO RESET of the first cell, which has a length of 2 symbols, overlaps 1 symbol (2* 15 KHz/30 KHz) of the second cell; see Choi par. 0484). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Huang's invention to provide a method for efficiently determining a resource used for shared channel transmission (see Choi par. 0033).
For claims 5, 14 and 23, Huang does not explicitly disclose The method of claim 1, wherein the one or more conditions are considered met only when the scheduled uplink transmission is associated with the second cell. Choi discloses The method of claim 1, wherein the one or more conditions are considered met only when the scheduled uplink transmission is associated with the second cell (If subcarrier spacings (SCS) of a cell in which PDCCH is scheduled and a cell in which PUSCH is scheduled are different, an index K of the symbol in which the CORESET starts and a length L value of the CORESET may be ambiguous. For example, if an SCS (hereinafter, SCSI) of a first cell in which PDCCH is scheduled is greater than an SCS (hereinafter, SCS2) of a second cell in which PUCCH is scheduled, one symbol of the first cell and multiple symbols of the second cell overlap. In this case, a  symbol corresponding to the index (K) of the symbol in which CORESET starts may be an earliest symbol among the symbols of the second cell, which overlaps the symbol in which CO RESET of the first cell starts. A length of the symbol of the second cell, which overlaps CORESET of the first cell may be obtained by multiplying a length of CORESET of the first cell by SCS2/SCS1. Specifically, if the length of one symbol in the first cell is T, the length of one symbol in the second cell is T*SCS2/SCS1. Accordingly, when assuming that a symbol duration including CO RESET in the first cell is 2 symbols, a symbol duration in which PUCCH in the second cell is scheduled is 2*SCS2/SCS1. For example, when SCS2 is 15 KHz and SCSI is 30 KHz, CO RESET of the first cell, which has a length of 2 symbols, overlaps 1 symbol (2* 15 KHz/30 KHz) of the second cell; see Choi par. 0484). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Huang's invention to provide a method for efficiently determining a resource used for shared channel transmission (see Choi par. 0033).
For claims 6, 15 and 24, Huang does not explicitly disclose The method of claim 1, wherein the one or more conditions are independent of whether the scheduled uplink transmission is associated with the first cell or the second cell. Choi discloses The method of claim 1, wherein the one or more conditions are independent of whether the scheduled uplink transmission is associated with the first cell or the second cell (If subcarrier spacings (SCS) of a cell in which PDCCH is scheduled and a cell in which PUSCH is scheduled are different, an index K of the symbol in which the CORESET starts and a length L value of the CORESET may be ambiguous. For example, if an SCS (hereinafter, SCSI) of a first cell in which PDCCH is scheduled is greater than an SCS (hereinafter, SCS2) of a second cell in which PUCCH is scheduled, one symbol of the first cell and multiple symbols of the second cell overlap. In this case, a  symbol corresponding to the index (K) of the symbol in which CORESET starts may be an earliest symbol among the symbols of the second cell, which overlaps the symbol in which CORESET of the first cell starts. A length of the symbol of the second cell, which overlaps CORESET of the first cell may be obtained by multiplying a length of CORESET of the first cell by SCS2/SCS1; see Choi par. 0484). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Huang's invention to provide a method for efficiently determining a resource used for shared channel transmission (see Choi par. 0033).
For claims 7, 16 and 25, Huang does not explicitly disclose The method of claim 1, wherein detecting the potential collision comprises determining the scheduled uplink transmission occupies at least a slot overlapping with at least one symbol of the one of the SSBs that are transmitted in the second cell. Choi discloses The method of claim 1, wherein detecting the potential collision comprises determining the scheduled uplink transmission occupies at least a slot overlapping with at least one symbol of the one of the SSBs that are transmitted in the second cell (The terminal may determine a slot for PUCCH transmission, based on an SS/PBCH block including a synchronization signal for radio resource management (RRM) measurement and information on initial cell access…In the slot indicated by the configuration on the transmission of the SS/PBCH block, flexible symbols in which transmission of the SS/PBCH block is possible may exist. That is, the flexible symbol may be used not only for PUCCH transmission but also for transmission of an SS/PBCH block including information on synchronization and initial cell access. In this case, there may be a case where at least one of the flexible symbol( s ), in which PUCCH transmission is possible, and the flexible symbol(s) for transmission of the SS/PBCH block overlap. For example, the terminal may determine a slot for repetition PUCCH in a manner excluding a slot including the overlapping symbol from the slots for repetition PUCCH transmission, thereby preventing a collision. As such, the terminal may determine multiple slots for transmission of PUCCH on the basis of SSB transmitted-SIB! and SSB transmitted, and if PUCCH is repeatedly transmitted over the multiple slots, the base station may receive the repetition PUCCH from the terminal; see Choi par. 0328). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Huang's invention to provide a method for efficiently determining a resource used for shared channel transmission (see Choi par. 0033).
For claims 8 and 26, Huang does not explicitly disclose The method of claim 1, further comprising: dividing a nominal repetition of a physical uplink shared channel (PUSCH) that crosses a slot boundary into actual repetitions, wherein the scheduled uplink transmission comprises one of the actual repetitions. Choi discloses The method of claim 1, further comprising: dividing a nominal repetition of a physical uplink shared channel (PUSCH) that crosses a slot boundary into actual repetitions, wherein the scheduled uplink transmission comprises one of the actual repetitions (If one repetition PUSCH transmission crosses a slot boundary, the repetition PUSCH transmission may be divided based on the slot boundary. If one repetition PUSCH transmission overlaps an SS/PBCH block or a DL symbol configured in a semi-static UL/DL configuration, repetition PUSCH transmission may be performed in a symbol that does not overlap the DL symbol. The terminal may exclude, from repetition PUSCH transmission, a flexible symbol immediately subsequent to the DL symbol configured in the semi-static UL/DL configuration. Referring to FIG. 23, when it is configured that an index of a start symbol in which first repetition PUSCH transmission is performed is 4, a length is 4, and the number of repetition transmissions is 5, since third repetition PUSCH transmission crosses a slot boundary, the third repetition PUSCH transmission is divided based on the slot boundary; see Choi par. 0463, 0466). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Huang's invention to provide a method for efficiently determining a resource used for shared channel transmission (see Choi par. 0033).
For claims 9 and 27, Huang does not explicitly disclose The method of claim 1, wherein detecting the potential collision comprises determining the scheduled uplink transmission comprises a nominal repetition occupying at least one flexible symbol that overlaps with at least one symbol of one of the SSBs that are actually transmitted in the second cell. Choi discloses The method of claim 1, wherein detecting the potential collision comprises determining the scheduled uplink transmission comprises a nominal repetition occupying at least one flexible symbol that overlaps with at least one symbol of one of the SSBs that are actually transmitted in the second cell (The terminal may determine a slot for PUCCH transmission, based on an SS/PBCH block including a synchronization signal for radio resource management (RRM) measurement and information on initial cell access…In the slot indicated by the configuration on the transmission of the SS/PBCH block, flexible symbols in which transmission of the SS/PBCH block is possible may exist. That is, the flexible symbol may be used not only for PUCCH transmission but also for transmission of an SS/PBCH block including information on synchronization and initial cell access. In this case, there may be a case where at least one of the flexible symbol( s ), in which PUCCH transmission is possible, and the flexible symbol(s) for transmission of the SS/PBCH block overlap. For example, the terminal may determine a slot for repetition PUCCH in a manner excluding a slot including the overlapping symbol from the slots for repetition PUCCH transmission, thereby preventing a collision. As such, the terminal may determine multiple slots for transmission of PUCCH on the basis of SSB transmitted-SIB! and SSB transmitted, and if PUCCH is repeatedly transmitted over the multiple slots, the base station may receive the repetition PUCCH from the terminal; see Choi par. 0325-0328); a case where PUSCH cannot be transmitted may include a symbol overlapping an SS/PBCH block and X flexible symbols immediately subsequent to the symbol overlapping the SS/PBCH block, in addition to a case of overlapping a semi-static DL symbol or X flexible symbols immediately subsequent to the semi-static DL symbol or crossing a slot boundary; see Choi par. 0431). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Huang's invention to provide a method for efficiently determining a resource used for shared channel transmission (see Choi par. 0033).
For claims 10, 18 and 28, Huang does not explicitly disclose The method of claim 1, wherein: the scheduled uplink transmission comprises a physical uplink control channel (PUCCH); and detecting the potential collision comprises determining the PUCCH occupies at least one flexible symbol that overlaps with at least one symbol of the one of the SSBs that are transmitted in the second cell. Choi discloses wherein: the scheduled uplink transmission comprises a physical uplink control channel (PUCCH); and detecting the potential collision comprises determining the PUCCH occupies at least one flexible symbol that overlaps with at least one symbol of the one of the SSBs that are transmitted in the second cell (the terminal may determine a slot for PDSCH reception by using uplink information (PUSCH, PUCCH, PRACH, SRS, etc.) scheduled from the base station. The terminal may recognize a slot and a symbol in which PDSCH should be received, via an RRC message and dynamic signaling ( e.g., PRI). If at least one of symbols indicated for PDSCH reception overlaps flexible symbols indicated in semi-static DL/UL assignment information, and PUSCH, PUCCH, PRACH, or SRS is not scheduled in a symbol immediately subsequent to the symbols indicated for PDSCH reception, the terminal may determine the corresponding slot as a slot for PDSCH reception so as to receive PDSCH in the corresponding slot; see Choi par. 0352). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Huang's invention to provide a method for efficiently determining a resource used for shared channel transmission (see Choi par. 0033).
For claim 11, Huang discloses A method for wireless communications by a network entity of a first cell, comprising: 
transmitting, to a user equipment (UE), signaling indicating a synchronization signal block (SSB) set for a second cell and one or more of the SSBs of the SSB set that are transmitted in the second cell (The operation flow/algorithmic structure 400 may include, at 410, receiving SSBs in an SS that is transmitted by a cell. The SS may include a plurality of SSBs… The SS may be transmitted from a serving cell of the UE 105 or a neighbour cell; see Huang par. 0059; the UE 105 may detect synchronization signals from surrounding cells, for example, cells 505,510, 515, and/or 520. In some examples, cell 505 may be the serving cell of the UE 105, and the other cells 510, 515, and 520 may be neighbour cells of the UE 105. The UE 105 may receive SSBs for measurement from either the serving cell 505 or one of the neighbour cells 510, 515, and 520, while receiving another signal from the serving cell 505); 
detecting a potential collision between a scheduled uplink transmission and one of the SSBs that are transmitted in the second cell (a neighbour cell may be scheduled by the serving cell 505 as a target cell for cell ID detection or other related detections. The serving cell 505 may transmit SSB REs or non-SSB REs with a specific SCS to the UE 105, while the target cell may transmit SSB REs with a different SCS. The UE 105 may not be able to receive both signals simultaneously if the two signals collide in time. Thus, the serving cell 505 may schedule a visible interruption or measurement gap if the SCS of the target cell SSB and the SCS of the collided serving cell SSB/non-SSB REs are different. Under the scheduled visible interruption or measurement gap, the UE 105 may not be expected to receive or transmit any signal from or to the serving cell 505. Such a signal may include but not be limited to PDCCH, PDSCH, PUCCH, and PUSCH. The UE 105 may detect the SSB REs received from the target cell; see Huang par. 0079); and 
Huang does not explicitly disclose monitoring for the scheduled uplink transmission from the UE when one or more conditions are met. Choi discloses monitoring for the scheduled uplink transmission from the UE when one or more conditions are met (if the terminal fails to receive the dynamic slot configuration information for the symbol to which repetition PUCCH is allocated, the terminal does not transmit repetition PUCCH in the slot. Even if repetition PUCCH has failed to be transmitted in the corresponding slot, if a certain condition is satisfied in a subsequent slot (when the flexible symbol overlapping repetition PUCCH is indicated as the UL symbol by the dynamic slot configuration information), the terminal transmits repetition PUCCH in the subsequent slot; see Choi par. 0265, see also par. 0431-0432). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Huang's invention to provide a method for efficiently determining a resource used for shared channel transmission (see Choi par. 0033).
For claim 17, Huang does not explicitly disclose The method of claim 11, wherein detecting the potential collision comprises determining the scheduled uplink transmission comprises a nominal repetition of a physical uplink shared channel (PUSCH) occupying at least one flexible symbol that overlaps with at least one symbol of one of the SSBs that are actually transmitted in the second cell, wherein the nominal repetition crosses a slot boundary into actual repetitions, and wherein the scheduled uplink transmission comprises one of the actual repetitions. Choi discloses The method of claim 11, wherein detecting the potential collision comprises determining the scheduled uplink transmission comprises a nominal repetition of a physical uplink shared channel (PUSCH) occupying at least one flexible symbol that overlaps with at least one symbol of one of the SSBs that are actually transmitted in the second cell (The terminal may determine a slot for PUCCH transmission, based on an SS/PBCH block including a synchronization signal for radio resource management (RRM) measurement and information on initial cell access…In the slot indicated by the configuration on the transmission of the SS/PBCH block, flexible symbols in which transmission of the SS/PBCH block is possible may exist. That is, the flexible symbol may be used not only for PUCCH transmission but also for transmission of an SS/PBCH block including information on synchronization and initial cell access. In this case, there may be a case where at least one of the flexible symbol( s ), in which PUCCH transmission is possible, and the flexible symbol(s) for transmission of the SS/PBCH block overlap. For example, the terminal may determine a slot for repetition PUCCH in a manner excluding a slot including the overlapping symbol from the slots for repetition PUCCH transmission, thereby preventing a collision. As such, the terminal may determine multiple slots for transmission of PUCCH on the basis of SSB transmitted-SIB! and SSB transmitted, and if PUCCH is repeatedly transmitted over the multiple slots, the base station may receive the repetition PUCCH from the terminal; see Choi par. 0325-0328; a case where PUSCH cannot be transmitted may include a symbol overlapping an SS/PBCH block and X flexible symbols immediately subsequent to the symbol overlapping the SS/PBCH block, in addition to a case of overlapping a semi-static DL symbol or X flexible symbols immediately subsequent to the semi-static DL symbol or crossing a slot boundary; see Choi par. 0431), wherein the nominal repetition crosses a slot boundary into actual repetitions, and wherein the scheduled uplink transmission comprises one of the actual repetitions (If one repetition PUSCH transmission crosses a slot boundary, the repetition PUSCH transmission may be divided based on the slot boundary. If one repetition PUSCH transmission overlaps an SS/PBCH block or a DL symbol configured in a semi-static UL/DL configuration, repetition PUSCH transmission may be performed in a symbol that does not overlap the DL symbol. The terminal may exclude, from repetition PUSCH transmission, a flexible symbol immediately subsequent to the DL symbol configured in the semi-static UL/DL configuration. Referring to FIG. 23, when it is configured that an index of a start symbol in which first repetition PUSCH transmission is performed is 4, a length is 4, and the number of repetition transmissions is 5, since third repetition PUSCH transmission crosses a slot boundary, the third repetition PUSCH transmission is divided based on the slot boundary; see Choi par. 0463, 0466). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Huang's invention to provide a method for efficiently determining a resource used for shared channel transmission (see Choi par. 0033).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chong et al. (US 2022/0014978). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAE S LEE/Examiner, Art Unit 2415